Citation Nr: 1132688	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-35 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 40 percent disabling.  

2.  Entitlement to an increased initial rating for left leg sciatica, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that increased the rating for a lumbar spine disability from 20 percent to 40 percent disabling, effective June 23, 2008, and granted service connection and assigned a 10 percent rating for left leg sciatica, effective June 23, 2008.  The Veteran testified before the Board in March 2011. 

The issue of entitlement to service connection for right leg sciatica, to include as secondary to a service-connected lumbar spine disability, has been raised by the Veteran at his March 2011 travel board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased initial rating for left leg sciatica is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his March 2011 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to an increased rating for a lumbar spine disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  

In September 2009, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to an increased rating for a lumbar spine disability, as identified in the July 2009 statement of the case.    

At his March 2011 hearing before the Board, the Veteran stated that he was withdrawing the appeal as to the issue of entitlement to an increased rating for a lumbar spine disability.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of the substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993) (a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a written Notice of Disagreement within the meaning of 38 U.S.C. § 7105).   

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased rating for a lumbar spine disability, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to an increased rating for a lumbar spine disability is dismissed.   


ORDER

The appeal concerning the issue of entitlement to an increased rating for a lumbar spine disability is dismissed.  


REMAND

Additional development is needed prior to further disposition of the claim for an increased initial rating for left leg sciatica.  

The Veteran was last afforded a VA examination for his left leg sciatica in August 2008.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  While the Veteran's last examination is not unduly remote, he has asserted that his disability has worsened since the last examination.  

At his March 2011 travel board hearing before the Board, the Veteran testified that his left leg sciatica had significantly worsened over the last year and a half to the point where he would drag his left foot a lot more often.  He reported that his left leg would often stiffen up, causing him to drag his left foot and almost trip on his left foot a little bit.  He maintained that he experienced shooting pains from his left hip down to his left knee and into his left foot.  He stated that he had increased numbness and weakness in his left leg and that his left leg became really stiff when he had to sit for prolonged periods of time.  The Veteran also reported that due to his left leg sciatica, he had missed several days of work because he would have to stay home and lay down.  Therefore, the Board finds that on remand, the VA examiner should consider whether the Veteran's left leg sciatica has increased in severity, as reported by the Veteran at his March 2011 hearing.  Additionally, because the Veteran is only service-connected for sciatica in one leg, if the schedular evaluation does not adequately contemplate the Veteran's level of disability and symptomatology, and the left leg sciatica is found to have marked interference with employment, the RO should consider referring the Veteran's claim for an extraschedular rating.   

Because there may have been a significant change in the Veteran's condition, the Board finds that a new examination of the neurological system is needed to fully and fairly evaluate the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the Veteran reported at his March 2011 travel board hearing that he received treatment at the Orlando VA medical center for his left leg sciatica at least every 6 months but that lately he had been going in once a month for treatment in order to pick up his medication.  The most recent VA medical records in the Veteran's claims file are dated in June 2009.  Therefore, it appears that there are outstanding VA medical records since June 2009 documenting treatment of the Veteran for left leg sciatica.  However, a review of the record indicates that those records have not yet been associated with the Veteran's claims file.  Because information sufficient to allow for a search of the Veteran's VA medical records since June 2009 is available, and these records may be useful in deciding the Veteran's claim, an attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA medical center in Orlando, Florida, the Veteran's medical records since June 2009 and associate them with the claims file.  If any of the above requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented, and the facilities must provide a negative response if records are not available.  
 
2.  Schedule the Veteran for a neurological examination to determine the current severity of his service-connected left leg sciatica.  Specifically, the examiner should determine whether the Veteran's left leg sciatica amounts to incomplete paralysis of the sciatic nerve that is moderate, moderately severe, or severe, with marked muscular atrophy.  The examiner should consider the symptoms of dragging of the left foot, increased radiating pain and numbness in the left leg, and stiffness in the left leg, as reported by the Veteran at his March 2011 travel board hearing.  The claims folder should be reviewed by the examiner and the examination report should note that review.  

3.  Then, readjudicate the claim for an increased initial rating for left leg sciatica, to include referral of the claim for for an extraschedular rating, if necessary.  If any decisions remain adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


